DETAILED ACTION
	This application has been examined. Claims 1-26 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Making Final
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.  
The claim amendments regarding -- ‘requesting the data indicated by the RDMA read work item from a network adapter of the remote memory’ --  and  -- ‘receiving the indicated data from the source buffer in the remote memory over the network ’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.  
Bugge-Pope disclosed (re. Claim 15,21 )  requesting the data indicated by the RDMA read work item from a network adapter of the remote memory, (Bugge-Figure  Step 461, Responder HCA (454) issues the read operation to the memory sector and receives a response in Step 462   ) receiving the indicated data from the source buffer in the remote memory over the network (Bugge-Figure 4B,   In Step 463, the Responder HCA (454) responds to Requester Y HCA (450) with the read response from the responder memory (456) )

The Applicant presents the following argument(s) [in italics]:
[in Bugge]… work requests are transmitted to the responder system, which carries out the operations atomically. Therefore, from the point of view of the send queue of the requester system, both requests are transmission requests, and neither is a request to access “a source buffer in the local host memory”, as required by claim 1. In addition, the requester system does not “in response to the data processing work item, read data to be processed from the specified source buffer”, but rather only transmits the requests to the responder system…From the point of view of the receive queue of the requester system, both work requests are to be performed on the responder system and they do not specify a target address in a remote memory, as required by claim 1. In addition, the responder system does not “in response to the RDMA write work item, transmit the processed data in the first target address, via the network interface over the network, for storage in the second target address of the remote memory”, as this act is only performed by the sending entity.
The Examiner respectfully disagrees with the Applicant. 
Bugge disclosed (re. Claim 1) a request to access “a source buffer in the local host memory” (Bugge-Paragraph 33, sub-unit builder module may include functionality to obtain the payload from a buffer corresponding to the data unit, from the host memory, and from an embedded processor subsystem memory)

Bugge disclosed (re. Claim 1) specify a target address in a remote memory (Bugge-Paragraph 55, work request for an RDMA write includes a list of local buffer segments and a virtual address of the remote memory location )

Bugge disclosed (re. Claim 1) “in response to the RDMA write work item, transmit the processed data in the first target address, via the network interface over the network, for storage in the second target address of the remote memory” (Bugge-Paragraph 67, In response to the success indicator of the compare-and-swap operation being set to indicate successful completion, the RDMA write is executed (Step 344). The execution of the RDMA write writes updated content to the memory sector.)

The Applicant presents the following argument(s) [in italics]:
…This mix of requester system and responder system cannot be used in rejecting Applicant’s claims…
The Examiner respectfully disagrees with the Applicant. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
Bugge and Pope are analogous art because they present concepts and practices regarding conditional remote direct memory access (RDMA) write such that CPU transmits an instruction to the network interface which identifies an area in memory that contains data to be transmitted, such that the network interface actions that instruction by reading the data directly from the memory and transmitting it.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Pope into Bugge.  The motivation for the said combination would have been enable efficient data handling by accessing of the stack 5 only when L5 data is available, which is likely to be more efficient. (Pope-Column 9 Lines 5-10)


in italics]:
 	… Pope was cited by the Examiner as teaching that a single queue contains data relating to a number of network endpoints…This is very different from putting a data processing work item and an RDMA write work item in the same queue, which is what is required by claim 1. In Pope, the entity that reads the data from the event queue directs all the data to the same application and does not need to differentiate between different network endpoints. But even if Pope did describe transmission to different endpoints, that would require just an additional step of looking up the destination endpoint and addressing the data accordingly. This is not something that would suggest placing totally different types of tasks (local processing tasks and tasks for communication with a remote entity) in a same queue such that the entity handling the tasks in the queue needs to perform the different types of tasks or route the different types of tasks to different units…
The Examiner respectfully disagrees with the Applicant. 
Pope is not relied upon to disclose differentiating between different network endpoints and/or looking up the destination endpoint and addressing the data.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

specify a target address in a remote memory (Bugge-Paragraph 55, work request for an RDMA write includes a list of local buffer segments and a virtual address of the remote memory location )

Bugge disclosed (re. Claim 1) “in response to the RDMA write work item, transmit the processed data in the first target address, via the network interface over the network, for storage in the second target address of the remote memory” (Bugge-Paragraph 67, In response to the success indicator of the compare-and-swap operation being set to indicate successful completion, the RDMA write is executed (Step 344). The execution of the RDMA write writes updated content to the memory sector.)

The Applicant presents the following argument(s) [in italics]:
… the send queue of the requester of Bugge does not match the requirements of claim 1, because it does not have an item which is handled locally. The receive queue of the responder of Bugge does not match the requirements of claim 1, because it does not cause processing circuitry to “request the data indicated by the RDMA read work item from a network adapter of the remote memory”.
The Examiner respectfully disagrees with the Applicant. 
Bugge disclosed (re. Claim 1) a first target address in the local host memory, (Bugge- Paragraph 42, receive queue entry handler module (230) includes functionality to identify the location of the receive queue entry corresponding to the data unit and obtain the buffer references in the receive queue entry. In one or more embodiments of the invention, the receive queue entry may be located on a cache of the host channel adapter (200) or in host memory  )   

The Applicant presents the following argument(s) [in italics]:
… the RDMA instruction of Benner does not store the result of the key verification. The key verification is a prerequisite for carrying out the RDMA operation, and the results of the verification are not stored…Furthermore, the operation of claim 6 is required by claim 1 to be in response to “a data processing work item specifying a source buffer in the local host memory, a data processing operation, and a first target address in the local host memory”. The RDMA operation of Benner is not carried out by the local host, but rather is carried out by a remote unit, as that is the entire point of an RDMA operation…
The Examiner respectfully disagrees with the Applicant. 
Benner is not relied upon to disclose to “a data processing work item specifying a source buffer in the local host memory, a data processing operation, and a first target address in the local host memory”.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

“a data processing work item specifying a source buffer in the local host memory, (Bugge-Paragraph 33, sub-unit builder module may include functionality to obtain the payload from a buffer corresponding to the data unit, from the host memory, and from an embedded processor subsystem memory) a data processing operation, and a first target address in the local host memory”. (Bugge- Paragraph 42, receive queue entry handler module (230) includes functionality to identify the location of the receive queue entry corresponding to the data unit and obtain the buffer references in the receive queue entry. In one or more embodiments of the invention, the receive queue entry may be located on a cache of the host channel adapter (200) or in host memory  )   
Priority
	 This application claims benefits of priority from Non-Provisional Application 13/792083 filed March 10, 2013. 
	The effective date of the claims described in this application is March 10, 2013.

Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-12,14-19,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugge (USPGPUB 2013/0054726) further in view of Pope (US Patent 8635353).
In regard to Claim 1
Bugge Paragraph 26 disclosed wherein host channel adapter (200) may include a collect buffer unit module (206), a virtual kick module (208), a queue pair fetch module (210).
Bugge Paragraph 55 disclosed wherein work request for an RDMA write includes a list of local buffer segments and a virtual address of the remote memory location.
Bugge disclosed (re. Claim 1) a network adapter,( Bugge- Paragraph 26,host channel adapter (200)  )  comprising: a network interface, configured to transmit and receive data packets over a network; (Bugge-Paragraph 26, requester processing logic (238) for sending messages on the Infiniband.RTM. network (204) and responder processing logic (240) for responder messages from the Infiniband.RTM. network (204)) 

receive in a work queue,  (Bugge-Paragraph 61, requester may queue work requests for a compare-and-swap operation and an RDMA write (i.e., update and commit) in the send queue of the queue pair to initiate the message)       via the host interface, (i) a data processing work item (Bugge-Paragraph 57, a compare-and-swap atomic operation    )  specifying a buffer in the local host memory, (Bugge-Paragraph 33, sub-unit builder module may include functionality to obtain the payload from a buffer corresponding to the data unit, from the host memory, and from an embedded processor subsystem memory, Paragraph 38, a queue that includes functionality to store data units waiting for one or more references to buffer location(s) or waiting for transmission to a next module )  a data processing operation, and a first target address in the local host memory, (Bugge- Paragraph 42, receive queue entry handler module (230) includes functionality to identify the location of the receive queue entry corresponding to the data unit and obtain the buffer references in the receive queue entry. In one or more embodiments of the invention, the receive queue entry may be located on a cache of the host channel adapter (200) or in host memory  )   and (ii) an RDMA write work item (Bugge- Paragraph 47, conditional RDMA write being dependent on the atomic operation, the conditional RDMA write is queued to execute after the atomic operation if the atomic operation is successfully completed , Paragraph 56, the conditional RDMA write may be received during or after execution of the atomic operation. Similarly, the queuing of the conditional RDMA write may be performed during or after the execution of the atomic operation)   specifying the first target address and a second target address in a remote memory, (Bugge-Paragraph 55, work request for an RDMA write includes a list of local buffer segments and a virtual address of the remote memory location, Paragraph 23, atomic operations include, but are not limited to, a fetch-and-add operation and a compare-and-swap operation. A compare-and-swap operation is performed by a responder communication adapter (102b) to determine whether the contents of a memory location and a requested value in the compare-and-swap operation are equal, and if the contents and requested value are equal, set the contents of the memory location to a new value ) 
in response to the data processing work item, read data to be processed from the specified buffer, produce processed data by applying the specified data processing operation to the data read, and store the processed data in the first target address,(Bugge-Paragraph 61, the compare-and-swap operation may be to (1) determine whether the operands (a memory location and a value) of the compare-and-swap operation are equal and (2) if the operands are equal, setting the value of a version number to a new value on the responder device. ) 
 and in response to the RDMA write work item, transmit the processed data in the first target address, via the network interface over the network, for storage in the second target address of the remote memory. (Bugge-Paragraph 67, In response to the success indicator of the compare-and-swap operation being set to indicate successful completion, the RDMA write is executed (Step 344). The execution of the RDMA write writes updated content to the memory sector.) 
 	While Bugge substantially disclosed the claimed invention Bugge does not disclose (re. Claim 1) receiving work items in a common work queue and specifying a source buffer.
Pope Column 5 Lines 35-40,Column 7 Lines 35-45 disclosed wherein a single queue contains data relating to a number of network endpoints, and thus a single queue can contain data relating to a number of file descriptors, wherein the file descriptors indicated data directed to any of a plurality of destination identities or application socket.
Pope disclosed (re. Claim 1) receiving work items in a common work queue. (Pope-Column 7 Lines 20-25, Pope Column 5 Lines 35-40,Column 7 Lines 35-45, a single queue contains data relating to a number of network endpoints, and thus a single queue can contain data relating to a number of file descriptors, wherein the file descriptors indicated data directed to any of a plurality of destination identities or application socket, Column 9 Lines 35-40,  L5 data will be transmitted onto a receive event queue 7 within the stack 5.)  
Pope disclosed (re. Claim 1) specifying a source buffer.(Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted. ) 
Bugge and Pope are analogous art because they present concepts and practices regarding conditional remote direct memory access (RDMA) write such that CPU transmits an instruction to the network interface which identifies an area in memory that contains data to be transmitted, such that the network interface actions that instruction by reading the data directly from the memory and transmitting it.  At the time of the 
In regard to Claim 8
Claim 8 (re. method) recites substantially similar claim limitations as Claim 1.  Claim 8 is rejected on the same basis as Claim 1.
	In regard to Claim 15 	Claim 15 (re. network adapter) recites substantially similar claim limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1.

Furthermore Bugge-Pope disclosed (re. Claim 15) receive in a common work queue, (Pope-Column 7 Lines 20-25, Column 5 Lines 35-40,Column 7 Lines 35-45, a single queue contains data relating to a number of network endpoints, and thus a single queue can contain data relating to a number of file descriptors, wherein the file descriptors indicated data directed to any of a plurality of destination identities or application socket, Column 9 Lines 35-40,  L5 data will be transmitted onto a receive event queue 7 within the stack 5.)  
 via the host interface, (i) an RDMA read work item (Bugge-Paragraph 59, a requester may issue an RDMA read )   specifying a source buffer in a remote memory (Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken )
and a first target address in the local host memory, (Pope-Column 20 Lines 55, references to transmitting and reading can be replaced by references to receiving and writing ) 
and (ii) a data processing work item (Bugge-Paragraph 61, the compare-and-swap operation may be to (1) determine whether the operands (a memory location and a value) of the compare-and-swap operation are equal and (2) if the operands are equal, setting the value of a version number to a new value on the responder device. ) specifying the first target, a data processing operation, and a second target address in the local host memory, in response to the RDMA read work item, 

requesting the data indicated by the RDMA read work item from a network adapter of the remote memory, (Bugge-Figure 4B, Step 461, Responder HCA (454) issues the read operation to the memory sector and receives a response in Step 462   ) receiving the indicated data from the source buffer in the remote memory over the network (Bugge-Figure 4B,   In Step 463, the Responder HCA (454) responds to Requester Y HCA (450) with the read response from the responder memory (456) )
receive data to be processed from the source buffer, (Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken )  via the network interface over the network, and store the received data in the first target address of the local memory, (Bugge-Paragraph 61, the compare-and-swap operation may be to (1) determine whether the operands (a memory location and a value) of the compare-and-swap operation are equal and (2) if the operands are equal, setting the value of a version number to a new value on the responder device. ) 
in response to the data processing work item, reading data to be processed from the first target address, produce processed data by applying the specified data processing operation to the data read, and store the processed data in the second target address in the local host memory.(Bugge-Paragraph 68, requester may issue an additional RDMA read to confirm that the compare-and-swap operation resulted in a consistent memory sector. ) 
In regard to Claim 21
Claim 21 (re. method) recites substantially similar claim limitations as Claim 1 and 15.  Claim 21 is rejected on the same basis as Claim 1 and 15.

In regard to Claim 2,9 	Bugge-Pope disclosed (re. Claim 2,9) wherein the processing circuitry is configured to execute the RDMA write work item only in response to completing execution of the data processing work item. (Bugge-Paragraph 67, In response to the success indicator of the compare-and-swap operation being set to indicate successful completion, the RDMA write is executed (Step 344). The execution of the RDMA write writes updated content to the memory sector.) 	In regard to Claim 3,10 	Bugge-Pope disclosed (re. Claim 3,10)  wherein the processing circuitry is configured to receive a second data processing work item (Bugge-Paragraph 46, multiple messages are sent, the messages may be sent consecutively or non-consecutively … the requester may queue work requests for an atomic operation. In this case, the atomic operation may be used for performing a memory operation at a memory sector of the responder device.)  specifying a second data processing operation, before receiving the RDMA write work item, and to execute the , If the executable indicator is not set, then the conditional RDMA write cannot execute. Determining whether all outstanding atomic operations have executed may be performed using a counter that maintains a count of outstanding atomic operations )  	In regard to Claim 4,11 	Bugge-Pope disclosed (re. Claim 4,11) wherein the second data processing work item (Bugge-Paragraph 46, multiple messages are sent, the messages may be sent consecutively or non-consecutively … the requester may queue work requests for an atomic operation. In this case, the atomic operation may be used for performing a memory operation at a memory sector of the responder device.)  specifies the first target address as input for applying the second data processing operation, and wherein, in response to the second data processing work item, the processing circuitry is configured to apply the second data processing operation to the processed data in the first target address.(Bugge- Paragraph 23, atomic operations include, but are not limited to, a fetch-and-add operation and a compare-and-swap operation. A compare-and-swap operation is performed by a responder communication adapter (102b) to determine whether the contents of a memory location and a requested value in the compare-and-swap operation are equal, and if the contents and requested value are equal, set the contents of the memory location to a new value )In regard to Claim 5,12 	Bugge-Pope disclosed (re. Claim 5,12) wherein the second data processing work item specifies a second source buffer, different from the source buffer, to which to apply the second data processing operation. (Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken )		In regard to Claim 7,14 	Bugge-Pope disclosed (re. Claim 7,14) wherein the processing circuitry is configured to receive in the common work queue a sequence of one or more work items specifying respective data processing operations and respective source and target addresses in the local memory, (Bugge-Paragraph 23, atomic operations include, but are not limited to, a fetch-and-add operation and a compare-and-swap operation. A compare-and-swap operation is performed by a responder communication adapter (102b) to determine whether the contents of a memory location and a requested value in the compare-and-swap operation are equal, and if the contents and requested value are equal, set the contents of the memory location to a new value )  wherein the target address specified in each work item is also specified as the source address in a subsequent work item in the sequence, wherein the processing circuitry is configured to perform the data processing operations by orderly executing the work items in the sequence. (Bugge-Paragraph 46, multiple messages are sent, the messages may be sent consecutively or non-consecutively … the requester may queue work requests for an atomic operation. In this case, the atomic operation may be used for performing a memory operation at a memory sector of the responder device.)   

In regard to Claim 16,22 	Bugge-Pope disclosed (re. Claim 16,22) wherein the processing circuitry is configured to execute the data processing work item only in response to completing execution of the RDMA read work item. (Bugge-Paragraph 61, the compare-and-swap operation may be to (1) determine whether the operands (a memory location and a value) of the compare-and-swap operation are equal and (2) if the operands are equal, setting the value of a version number to a new value on the responder device. )	In regard to Claim 17,23 	Bugge-Pope disclosed (re. Claim 17,23) wherein the processing circuitry is  multiple messages are sent, the messages may be sent consecutively or non-consecutively … the requester may queue work requests for an atomic operation. In this case, the atomic operation may be used for performing a memory operation at a memory sector of the responder device.)  after receiving the RDMA read work item, and to execute both the data processing work item and the second data processing work item after executing the RDMA read work item. (Bugge-Paragraph 68, requester may issue an additional RDMA read to confirm that the compare-and-swap operation resulted in a consistent memory sector. )	In regard to Claim 18,24 	Bugge-Pope disclosed (re. Claim 18,24) wherein the second data processing work item specifies the second target address as a source buffer for applying the second data processing operation, (Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken ) and wherein, in response to the second data processing work item, the processing circuitry is configured to apply the second data processing operation to the processed data in the second target address.	In regard to Claim 19,25Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken )

Claims 6,13,20,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugge (USPGPUB 2013/0054726) further in view of Pope (US Patent 8635353) further in view of Benner (USPGPUB 2009/0106771).
In regard to Claim 6,13,20,26 	While Bugge-Pope substantially disclosed the claimed invention Bugge-Pope does not disclose  (re. Claim 6,13,20,26) wherein the data processing operation is selected from a list of operations comprising: data encryption, data decryption, digital signing of data, data verification using a digital signature, data compression, data decompression, an image processing operation, and a match operation for a regular expression.     	Benner Paragraph 106 disclosed wherein he host data processing device A 610 receives the RDMA write message in the channel adapter 630 where the message and data service 640 identifies the R_Key of the MR/MW 648, performs the various signature and R_Key checks, and assuming all checks pass, performs a direct data placement operation to write the data into the MR/MW 648.
the host data processing device A 610 receives the RDMA write message in the channel adapter 630 where the message and data service 640 identifies the R_Key of the MR/MW 648, performs the various signature and R_Key checks, and assuming all checks pass, performs a direct data placement operation to write the data into the MR/MW 648)  data compression, data decompression, an image processing operation, and a match operation for a regular expression.     	 Bugge,Pope and Benner are analogous art because they present concepts and practices regarding conditional remote direct memory access (RDMA) write such that CPU transmits an instruction to the network interface which identifies an area in memory that contains data to be transmitted, such that the network interface actions that instruction by reading the data directly from the memory and transmitting it.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Benner into Bugge-Pope.  The motivation for the said combination would have been enable to have an improved SAN architecture that provides the infrastructure for the generation and tracking of events upon access of a previously registered memory region and also enable protection domains to be used to correlate memory region/memory window access with event queue data structures and consumer processes such that protection domains allow a consumer process to control which set of its memory regions and memory windows can be accessed by which set of its queue  
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444